Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 09/20/2022.  Presently claims 1-4, 6, 8-9 and 12-18 are pending. Claims 5, 7, 10-11 have been canceled. New claims 19-22 have been added.
Claim 1 rejected under Claim Rejections -35 U.S.C. 112 (a) because the claim introduces a new matter.


Response to Arguments
Claim objections have been withdrawn based upon applicant’s amendments.
Applicant’s arguments with respect to claims 1-4, 6, 8-9 and 12-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The amendment filed 09/20/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
“wherein the elastic clutch connects the control element (19) to the transmission and is configured to decouple the vertical translation of the pressing piston (15) from the rotation about the horizontal axis of the control element (19) at a predetermined pressure limit”.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 8-9 and 12-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, there is no written description regarding “wherein the elastic clutch connects the control element (19) to the transmission and is configured to decouple the vertical translation of the pressing piston (15) from the rotation about the horizontal axis of the control element (19) at a predetermined pressure limit”, the entire specification submission on 01/31/2020 is silent regrading “wherein the elastic clutch connects the control element (19) to the transmission and is configured to decouple the vertical translation of the pressing piston (15) from the rotation about the horizontal axis of the control element (19) at a predetermined pressure limit”.
Therefore, the applicant does not have written support to show that the applicant had possession of the claimed invention at the time of filing based on the applicant’s original disclosure.
Therein, the amended claims 1 has introduce a new matter.
Claims 2-4, 6, 8-9 and 12-20 are rejected because they depend from claim 1.
Since the claims 1-4, 6, 8-9 and 12-20 are introduced new matter.  Currently no prior art rejection is provided in this Office Action for claims 1-4, 6, 8-9 and 12-20 as not art has been found to teach the limitations; the patentability of the claims 1-4, 6, 8-9 and 12-20 are pending until the Applicant clears Claim Rejections - 35 USC § 112 (a).



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, neither Goeltenboth (US20140356502A1) nor Hoare (US20130167729A1) disclose every single limitation as set forth, nor does the combination of Goeltenboth and Hoare teach single limitation of the claim. Specifically, the prior art fails to disclose “ wherein the lifting mechanism is configured, during rotation of the control element (19) and up until the pressing piston (15) is resting on an upper surface of said dose of ground coffee powder present in said filter holder cup (3), so that the control element (19) and the arch of the cogwheel (21) rotate in a joint manner; and is configured, beginning from where the pressing piston (15), while being lowered, compacts said dose of ground coffee powder present in said filter holder cup (3), so that further rotation of the control element (19) no longer results in further lowering of the pressing piston (15), due to resistance provided by compacted ground coffee powder, and so that further rotation of the control element (19) deforms the elastic clutch, which transfers a pressing force to the pressing piston (15), said pressing force gradually increasing proportionally to the deformation of the elastic clutch” in combination with the other limitations of the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/           Examiner, Art Unit 3725                                                                                                                                                                                             
	/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725